Case:17-03258-swd Doc #:38 Filed: 08/25/2021 Page 1 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Annamay & Michael Kissinger § = 17-03258
§ HON. Scott W. Dales
Debtor(s) § Filed: 7/5/2017

APPLICATION FOR ADDITIONAL ATTORNEY FEES
AND/OR RECOVERY OF COSTS ADVANCED

Application is made by the undersigned for allowance of reasonable attorney fees and expenses of
$772.96 to be paid from the monies paid in by or on behalf of the Debtor, under the provision of
Debtor’s Chapter 13 estate. Services rendered for the Debtor are as follows:

See Attached Statements

Applicant has not shared or agreed to share such compensation (either paid or to be paid) with any
other person than employees of the law firm he is associated with. This is the Second application
for compensation and reimbursement of expenses. The total fees requested in this application are
$752.00; the total costs advanced requested are $20.96. The fees requested and approved in this
matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order

3650 0.00 3650 0.00 1/19/2018
1076 14.93 1076 14.93 3/26/2019

Approved fees and expenses remain unpaid in the amount of $ 0.00_.
This application is not filed less than 120 days after prior application to the Court.

Wherefore, Applicant seeks approval of attorney fees and costs advanced in the amount of
$772.96, and that the same be paid through the Plan by Debtors’ Chapter 13 Trustee.

Dated: 8/25/2021 /s/
Jeffrey D. Mapes (P70509)
Mapes Law Offices
Attorney for Debtor(s)
29 Pearl St NW Suite 305
Grand Rapids, MI 49503
(616) 719-3847

 
Case:17-03258-swd Doc #:38 Filed: 08/25/2021 Page 2 of 11

 

 

SUMMARY SHEET
IN RE: §
§
Amamay & Michael Kissinger § 17-03258
§ HON. Scott W. Dales

Debtor(s) § Filed: 7/5/2017
Fees & Expenses Previously Requested: $4914.85
Fees & Expenses Previously Awarded: $4914.85
NAME OF APPLICANT: Mapes Law Offices
ROLE IN THIS CASE: Attorney for Debtor(s)
CURRENT APPLICATION: Fees Requested: $752.00

Expenses Requested: $20.96
Fee Application
Hours Per Hour Total for
Billed Rate Application

Attorneys:
Jeffrey D. Mapes 0.30 $275.00* $82.50
George J. George 0.60 $220.00 $132.00
Paraprofessionals:
Keaton F. Kolbe 3.60 $125.00 $450.00
Kendra L. Martin 0.70 $125.00 $87.50
TOTAL HOURS BILLED: 0.90

(Excluding Paraprofessionals)

*Jeffrey D. Mapes was approved to bill $275.00 per hour on 06/30/2019,
Case:17-03258-swd Doc #:38 Filed: 08/25/2021 Page 3 of 11

Law Office of Jeffrey Mapes INVOICE
29 Pearl St. NW Ste. 305 Invoice # 473
Grand Rapids, MI 49503 Date: 08/21/2021
United States Due On: 09/20/2021

Annamay Kissinger
10325 23 Mile Rd.
Marshail, MI 49068

17-03258

Kissinger, Annamay and Michael

Services

 

“Quantity Rate. Total:

   

03/25/2019 KFK Draft aff of no obj and proposed order re: fee app 0.10 $125.00 $12.50

 

03/20/2020 RFK Call from client Te: Property taxes , - 0.20 $125. 00 925. 00 '
04/07/2020 “KEK” : Review anc and respond to email from client re: borrower i 0.20 $125. 00 "$25.00 00.
statement
“04/16/2020 KFK Left vm for client re: borrower statement “a4 $125.00 $12.60
“04/28/2020. KFK _ Left yi for rolfent re: statement from county g email a 0. 20 § $126, 00 $95 00
| 06/09/2020 KEK Left vm for clients following up to see if they rec'd any | 0.10 | $125,00 | $12. 50

docs from the county saying there was a defi iclenoy in
property taxes paid for 2019.

6/$: Client called back. She will be mailing the docs
from the county.

08/27/2020 KFK Call to ‘Calhoun County. treasurer. They a are saying 0.40 $125.00 $50.00
there is a delinquency of $760.12 for Summer 2019.
they have 2 parcels: Parcel 09-110-033-01 (this one ts
deling) Other parcel number lot 23 15-240-027-00 (no
delinquency). They don't show payment received from
the mortgage company for Summer 2019.

Call to Wesley Tadd, atty for morigage company. He no
longer works there. The receptionist is going to look
into who took over the case. The borrower statement
from the mortgage company says $2544.41 was paid
on the 2019 property taxes, but county doesn't show
that they received it. Clients thought that should have
been ‘enough to cover for all of: 2019 Prop: taxes.

09/11/2020 KFK Follow up call to mortgage company atty. They g gave 0.50 $126.00 $62. 50

 

Page 1 of 3
Case:17-03258-swd Doc #:38 Filed: 08/25/2021 Page 4 of 11

Invoice # 473 - 08/21/2021

me Wesley Todd's new number (269-388-7600).
Left vm with Wesley Todd's fegal assistant.

Call back from Wes Todd. He does not represent them.
He said fo contact Jim Reed at the original off ice.

09/11/2020 KFK Call to Jim Reed (269- 965- 7000). He sald that another 0.60 $125.00 $75.00
partner, Nelson Karre, handled the acct for the
mortgage company. Email to Nelson Kare.

“09/24/2020 KFK Gall to client for an updated address (or phone number) 0.20 $125.00 | 825: 00
- for Frost Family Trust, She’ s going to look through her
_ Stuff and call back

09/24/2020 KFK Call fo Scott Frost (407-438-9733), trustee for the Frost. 0.30 $125.00 $37.50

 

 

 

Living Family Trust r re address and balance.
“10/02/2020 KFK Emalled mortgage company atty re: property taxes 0, 10 $125. 00 $12.50
“41102/2020 KLM "Phone call from client re husband off work. Wanting to 0. 30 $125. 00 $37.50
stop ACH.
11/02/2020 KFK Tee stopped the 1145 ACH payment. Call to client re re: 0.20 $125.00 $25.00
the same
11/20/2020 GJG Phone Appt.: Phone appointment to discuss shortfall in 0.60 $220.00 $132.00

monthly payments vs minimum monthly amounts under
the plan. Debtor agreed to the modest payment
increase. Emailed debtor with list of income docs
needed to draft amendment and new schedules.

06/09/2021 ._KLM - Call to client: ‘She received a notice e from State Farm 0.20 $125.00 $25.00
“ Le _ Insurance re homeowners policy. ,

 

06/15/2021 KLM Call to client: Per JDM, | told her she should call the 0.10 $125.00 $12.50
insurance company and find out the status.

She also said that she received a notice that they
cannot make payments through ACH. | let her know
that KFK was going to email the instructions for TFS. -

 

 

 

KLM
06/15/2021 KFK “Client called because they received notice they w were 0.20 $125.00 $25.00
taken off of ACH due to NSF. Emailed clients info on
how to set up TFS.
“07/20/2021 KLM Client called for address t fo o send payments to.- KLM 0.10 $125. 00 “$12 50
08/11/2021 KFK Review and respond | to email fram client re: TFS 0.20 $125.00 $25.00
08/21/2021 JDM Prepare itemized statement, draft application and 0.30 $275.00 $82.50

related documents,

Services Subtotal $752.00

Page 2 of 3
Case:17-03258-swd Doc #:38 Filed: 08/25/2021 Page 5of 11

Invoice # 473 - 08/21/2021

 

 

 

   

Expenses
Date, ee Quantity ~ “Rate” o Total *. a
0826/2021 Copies: Copies for Fee Application : and related documents. _ 84. 00 _ $0. 20 _ #2. 80
08/25/2021 Postage-Stamp: Postage for Fee Application and related 16. 00 - $0. 51 $8 16
documents. o
Expenses Subtotal "$20.96
S “Time Keeper poe an Cae Position ue x \ Quantity =: “ | Rate Total mh
George J. George Associate Attomey 0.6 $220.00 $132.00
Jeff Mapes — | ‘Managing Partner , - 0.3 $275.00 $82.50
Keaton Kolbe Non-Attorney 3.6 $125.00 $450.00
Kendra Martin Non-Attorney 0.7 $125.00 $87.50
Subtotal $772.96
Total $772.96
Detailed Statement of Account
Current Invoice
“Invoice Number. eee ‘Due’ On oe “Amount Due coe ‘Payments Received . Balance Due’
473 -osr2orz02' _~arre. 96 $0. oa S772. 96
Outstanding Balance “$772. 96
Total Amount Outstanding $772.96

Please make all amounts payable to: Law Office of Jeffrey Mapes

Please pay within 30 days.

Page 3 of 3
Case:17-03258-swd Doc #:38 Filed: 08/25/2021 Page 6 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE:

17-03258
HON. Scott W. Dales
Filed: 7/5/2017

Annamay & Michael Kissinger

G2 UGD 4G Uae Ge

Debtor(s)

NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF
APPLICATION FOR PROFESSIONAL FEES PURSUANT TO RULE 2016
AND NOTICE OF RIGHT TO OBJECT

Take Notice that the following professionals persons have submitted an application to the
Bankruptcy Court for the allowance of fees and expenses as listed below:

 

 

Professional Fees Expenses Fees Previously
Requested | Requested Allowed by Court

Mapes Law Offices, 29 Pearl St. NW, $752.00 $20.96 $4914.85

Ste. 305, Grand Rapids MI 49503

 

 

 

 

 

 

The fees requested will be paid pursuant to the terms of the confirmed Chapter 13 Plan. Approval
of the requested compensation is anticipated to have the following impact on unsecured creditors:

(X) Allowance of the fees will reduce the amount paid to general unsecured creditors.

(X) Allowance of the fees may delay payment to general unsecured creditors.

{ ) Allowance of the fees should have no impact on the dividend to general unsecured creditors.
{ ) Allowance of the fees will increase the plan length by __ months, foratotal of ___ months.
( } Other:

 

NOTE: The application is available for public review at the Clerk’s Office, (One Division North,
Grand Rapids, MI 49503) or (202 West Washington Street, 3rd Floor, Marquette, MI 49855)
Monday - Friday from 8:00 a.m. to 4:00 p.m. No hearing will be set before the Court unless a
written objection to this application is timely filed with the Clerk of the Bankruptcy Court. If you
have an objection, you have twenty-one (21) days from the date of this notice in which to file such
written objection. In the event that an objection is filed, a subsequent notice will be sent to you of
the date, time and location of the hearing on the objection.

Any Objection must be timely filed with: U.S. Bankruptcy Court WDMI, One Division Ave. NW,
Rm. 200 Grand Rapids, MI 49503 A copy of any objection must also be served upon Jeffrey D.
Mapes PLC, 29 Pearl St. NW, Ste. 305, Grand Rapids MI 49503.

Date Notice Served: 8/25/2021 __fs/
Jeffrey D. Mapes, Attorney for the Debtor(s)

 
Case:17-03258-swd Doc #:38 Filed: 08/25/2021 Page 7 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Annamay & Michael Kissinger § 17-03258
§ HON. Scott W. Dales
Debtor(s) § Filed: 7/5/2017

ORDER APPROVING APPLICATION FOR ADDITIONAL ATTORNEY
FEES AND/OR RECOVERY OF COSTS ADVANCED

Present: HON. Scott W. Dales
Bankruptcy Judge

This matter having come before the Court upon the Application for Additional Attorney Fees
and/or Recovery of Costs Advanced, by Mapes Law Offices, Counsel for the Debtor(s); Notice to
Creditors and Other Parties of Interest having been served upon all interested parties on or about
8/25/2021; no written objections to said Notice having been filed, and the Court being otherwise
fully advised in the premises from which entry of an order appears proper, THEREFORE,

IT IS HEREBY ORDERED that the Application for Additional Attorney Fees and/or Recovery of
Costs Advanced in this case be allowed in the amount of $772.96. Fees requested and approved in
this matter to date are as follows:

Fees Requested Costs Requested Fees Awarded Costs Awarded Date of Order
3650 0.00 3650 0.00 1/19/2018
1076 14.953 1076 14.93 3/26/2019

Leaving a balance of $772.96 in additional fees to be paid by the Trustee through the Chapter 13
Plan.

IT 1S FURTHER ORDERED that a copy of this Order shall be served upon Debtors: 10325 23
Mile Rd.Marshall, MI 49068; Chapter 13 Trustee, Barbara Foley, 229 E. Michigan Ave. Ste. 400,
Kalamazoo MI 49007; U.S. Trustee, 125 Ottawa NW, Suite 202R, Grand Rapids, MI 49503; and,
Mapes Law Offices, Counsel for Debtor(s), 29 Pearl St NW, Suite 305, Grand Rapids MI 49503.

END ORDER.
Case:17-03258-swd Doc #:38 Filed: 08/25/2021 Page 8 of 11

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

IN RE: §
§
Annamay & Michael Kissinger § 17-03258
§ HON. Scott W. Dales
Debtor(s) § Filed: 7/5/2017

CERTIFICATE OF SERVICE

Document(s) Served:

pak,

. Application for Addition Attorney Fees and/or Recovery of Costs
Advanced

2. Itemized Statement

3. Notice of & Opportunity to Object to Application for Additional Attorney
Fees and/or Recovery of Costs

4. Proposed Order Approving Application for Additional Attorney Fees and/or
Recovery of Costs

5. Certificate of Service

Person(s) Served:
1. See attached Creditor Matrix

The undersigned certifies under penalty of perjury that he or she has on the date shown below, by
first class U.S. mail addressed to their respective address of record in this case, served a true copy
of the documents listed above on the parties listed above. Any parties not served have been
indicated by a large X across their address.

I declare that the statement above is true to the best of my information, knowledge and belief.

Dated: 8/25/2021 /s/
Jeffrey D. Mapes
Mapes Law Offices
29 Pearl Street NW, Suite 305
Grand Rapids, MI 49503

 
Go to avery.com/templates |

  

Fasy Peel Address Lahels

S (haat # . een ales) am
Bend aiGng inc 1 expose Pop-up Edye

   

ni 1 Use Avery Temulate 5160 |

 

ecenl 7
AVERY 5160 58

  

Label Matrix for local noticing
0646-1

Case 17-03258-swd

Western District of Michigan
Grand Rapids

Wed Aug 25 10:19:36 EDT 2021

Patti H, Bass

Bass & Qssgciates PC

3936 E. Lowell Rd
Suite 20

Tucson, AZ 85712-1083

Cadillac founts Receivable
1015 Wile ‘eet
Cadillac MI 49601-2527

(p) CAVALRY PORTFOLIO SERVICES LLC
500 SUMMIT LAKE DR

STE 400

VALHALLA NY 10595-2322

(p) GQIIB
PO BORWHI0034
ST LOWES Wa 63179-0034

 

Fingerhu
62 idfewood Rd.
Saint MN 56303-0820

John D haw
107 W Migifgan Ave,
Kalamazg® MI“49007-3956

Kohl's nt Center
PO Box 2 .
Milwauke# WI 53201-2983

 

AgFirst Farm Credit Bank
2209 River Road
Louisville KY 40206-1009

Road
49048-1666

 

Capital One, N.A,

c/o Becket and Lee LLP
PO Box 3001

Malvern PA 19355-0701

 

Tucson, AZ@B5712-1083

Comenity BaQk/Sg@rtsmans Guide
PO Box 18278
Columbus OH 98213"2789

Constyersgunergy
4000 Cia Ave SW
Grand Japs MI 49548-3017

   
 

Chapter ustee’s Office
P.O, Box

Kalamazof, MI 49005-1109

Annamay Jean Kissinger
10325 23 Mile Rd.
Marshall, MI 49068-9716

 

MarshalJ&Digposal
110 N EdgUAStret
Marshall @iI 48068-1502

Etiquettes d'adresse Easy Peel’

D,

Repliez ala hachure afinde réveler le rebord Pop-ur

 

Barbara urova
PO Box 2
Holland AI 43422-2878

Brons® Hefithcare Group
Dept #7100

PO Box 0

Detroi@ MI 48277-2000

Capita Ron@/Menards
PO Box 3053
Salt La ty UT 84130-0253

Cavalry SPV LLC

Bass & A ates, P.C,

3936 E. F well Rd., Suite 200
Tucson, 85712-1083

Comenity CYpjfal/Ultabeauty
PO Box 182
Columbus 8-2273

FROST FAMILY LIVING TRUST
2709 NORRIS AVENUE
WINTER PARK, FL 32789-6667

Internal Revenue Service
Centralized Insolvency Unit
PQ Box 7346

Philadelphia, PA 19101-7346

Michael Robert Kissinger
10325 23 Mile Rd.
Marshall, MI 49068-9716

MI DEPT OF TREASURY

COLLECTION DIVISION/BANKRUPTCY
PO BOX 30168

LANSING, MI 48909-7668

McLare ter Lansing
7220 So Center
ChicaggfIL 60677-7002

 
  

Go to avery.com/templates !

Use Avery Temnlate 5160 1

Easy Peal Addr

Bernd aon ing io expos

     

easewll |
AVERY 5160 159-4
HocaSs) i

 

Michigan Dept. of Treasury (p) STATE OF MICHIGAN UNEMPLOYMENT INSURANCE
Tax Collection Enforcement ATTN BANKRUPTCY UNIT 8875 AemiDrive Ste 200
Bankruptcy Section 3024 W GRAND BLVD San DiegfofCA 92123-2255
Treasury Building SUITE 12-100
Lansing, MI 48922-0001 DETROIT MI 48202-6024
Palmetto Center PC (p) PORTFO: COVERY ASSOCIATES LLC Quantum3 Group LLC as agent for
Marshall WA49068 PO BOX 410 MOMA Funding LLC

NORFOLK VAV23\N.-1067 PO Box 788

Kirkland, WA 98083-0788

SECURITIES & EXCHANGE COMM South Cantpal Credit Union
BANKRUPTCY SECTION 958 WW. oe

175 W. JACKSON BLVD, Jacksong MN49202-2036
SUITE 900

 

CHICAGO, IL 60604-2815

South Central Credit Union South al Credit Union SparromHeg#th System
Butler, Butler & Rowse-Oberle, PLLC PO Box 2 800 Relijwle Parkway
24525 Harper Ave Jackson gil 204-0027 ChicaggWIL “80686-0001

St. Clair Shores, MI 48080-1286

Spectrum Haflth Third Party Withholding Unit Three Ri Health
PO Box Michigan Dept. of Treasury 701 S Heath Parkway
Grand Ra Z 49501-2207 PO Box 30785 Three vel MI 49093-9306

Lansing MI 48909-8285

UNITED STATES TRUSTEE United States Attorney's Offic (p) VELO OFFICE

THE LEDYARD BUILDING, 2ND FLOOR 330 Ionia Ave, NW 1750 LEO NE

125 OTTAWA NW, SUITE 200R Ste, 501 GRAND IDS MI 49505-5636
GRAND RAPIDS, MI 49503-2837 Grand Rapids MI 49503-2580

The preferred mailing addres: ‘p) above has been substituted for the following a1 ity/entities as so specified
by said entity/entities ina atice of Address filed pursuant to 11 U.S.C, 342(f] and Fed.NcBank.P. 2002 (g) (4).

  
  

 
 
 

mployment Insurance Agency
Grand Blvd,
Suite 12-300

rtfolio Services Citicagd Mi
PO Box gA7288 PO Box 045 3024 W
TempefAZ $5285 Phoengk AAS85062 Tax 0

Portfolio HEcovery
140 Cokpdyate Blvd.
Norfol 2

 

The following recipients may be iiave been bypassed for notice due to an undeliveral : (u) oz/Huplicate (d) address.

Allez a avery.ca/gabarits }
Utilisez le Ga y5160 1

Etiquettes d'adresse Easy Peel”

Repliez ala hachure afin de révéler le reborcd Pop-up

 
 

(d) Frost Faigy Living Trust

2709 Norrisgayenue
Winter Pay 32789-6667

End of Label Matrix

Mailable recipients 47
Bypassed recipients 3
Total 50

ti

lé

 

 
 

 
 

Easy Peel Address Labels

Bend alone line io expose Pop-up Eage

CREDIT UNION

Etiquettes d'adresse Easy Peel’

kepliez 4 la hachure afin de revelerle rebord Pop-up

 
 

  
  
  
 

I
!
|

  

   
   

(d) United § Trustee

The Ledyard Milding, 2nd Floor
125 Ottawa uite 200R
Grand Raps, MI 49503-2837

 
